Citation Nr: 0806679	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  02-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by way of a remand from the United States Court of 
Appeals for Veterans Claims (Court).  The matter originally 
came before the Board on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  

In that rating decision, the RO denied a claim for an 
increased rating for hepatitis, which at that time was 
evaluated as 10 percent disabling.  During the course of the 
appeal to the Board, in a January 2005 rating decision, the 
RO increased the assigned rating for that disability from 10 
to 20 percent.  Though the RO increased the assigned rating, 
the increased rating claim remained in controversy because 
the 20 percent rating assigned remained less than the maximum 
available benefit awardable.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  
 
In a May 2005 decision, the Board denied entitlement to a 
disability rating in excess of 20 percent for hepatitis.  The 
appellant appealed that decision to the Court.  In an October 
2007 Order, the Court vacated the Board's May 2005 decision 
and dismissed the veteran's appeal for lack of jurisdiction 
due to his death in February 2007.


FINDINGS OF FACT

1.  The appellant was found dead in February 2007.

2.  In an October 2007 order, the Court vacated the Board's 
May 2005 decision and dismissed the appeal for lack of 
jurisdiction.



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of his appeal to the 
Court, in February 2007.  The veteran's representative 
notified the Court of the veteran's death in September 2007.  
In its October 2007 order, after receiving notice that the 
veteran had died, the Court vacated the May 2005 Board 
decision, dismissed the appeal, and returned the case to the 
Board.  In March 2007 the Board received a copy of the 
veteran's death certificate.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2007).





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


